IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

BALTIC BEHEER B.V. & D. van URK,
as owner of the M/V BALTIC,

CASE NO. 1:20-ev-_| 0

IN ADMIRALTY

Plaintiff,
Vv.
CAC MARITIME, INC.,

Defendant.

a ee

 

VERIFIED COMPLAINT UNDER RULE B OF THE
SUPPLEMENTAL RULES APPLICABLE TO ADMIRALTY

EXHIBIT B
————

OCEAN 7

PROJECTS

M/V "Baltic"c/o OCEAN 7 PROJECTS ApS Jyllandgade 19A
Company Registration No: DK 36438615

To:

we NARITIME, PANAMA Hire Invoice

c/o: Stiegler Shipping Co., Inc.

Invoice #: 000344TCOB — Invoice Date: Jul 30 2019
UNITED STATES
Due Date: Aug 07 2019
Vessel Name: BALTIC Delivery Port: TAMPICO
Purchase Order #: Redelivery Port: PORTUGAL
IMO Number: 9763784 (COUNTRY)

Vessel Flag: DUTCH CP Date: Jun 24 2019

Description Amount (USD)
Hire 15.0000000 days (07/08/19 18:00 GMT - 22/08/19 18:00 GMT) @ USD 6.750,00/day 101,250.00

Subtotal: 101,250.00

TOTAL 101,250.00

Payment Terms: 15 days in advance

 

Banking Details: Remit to:
Nordea A/S Ocean 7 Projects ApS
Kolding Aapark 2

DK-6000 Kolding

IBAN: DK3120 000 748255699
Swift Code: NDEADKKK
Acct. No: 0748 255 699

IBAN: DK3120 000 748255699
In Favour Of: M/V "Baltic"

Memo:

User: Lennar Claussen

M/V "Baltic"

This invoice is due on the date indicated above. In case of payment after due date an annual interest of 9.25% will be applicable.
